Title: To George Washington from David Stuart, 11 July 1796
From: Stuart, David
To: Washington, George


        
          Dear Sir,
          Hope Park [Va.] July 11th 1796
        
        I am informed by Mr Lyon whom I found at my house on my return home on Saturday, that Mr Dawson passed through Ge: town on friday, on his way to Philadelphia—This is the second visit he has made there in the space of three months. Mr Lyon further says, from the extraordinary speech Dawson made last fall, which you have heard, no doubt is entertained by people in

general that a correspondence is carried on by his means with the French Court. My motive in informing you of Dawson’s jaunt is, that you may judge of the propriety of writing to some persons in Philadelphia, to watch his conduct, and those with whom he associates. Perhaps it might be usefull that the Post Master, or his Clerks should attend to the direction of his letters; tho’ it is probable that those intended for France will be entrusted to the French Minister alone—Governor Brooke I learn from Mr Lyon, was allso to have gone to Philadelphia about the close of the Session of Congress; but could not get accomodated with money for his journey, tho’ he was bold enough to try the unjustifyable expedient with which you was charged by the calm Observer of raising it by an anticipation of his salary, which he says has been severely noticed in some of the Richmond papers. I am with great respect Your Affecte Servt
        
          Dd Stuart.
        
        
          P:S: If there be any reality in the opinion, that a correspondence is held by any party in this country with France, I think it probable at this time, that their dispatches will contain the result of their deliberations, and their future plan of operations—It is allso I think not improbable that Dawson may visit his friend Mr Burr.
          
            D:S:
          
        
      